647 S.E.2d 431 (2007)
In the Matter of J.S.B., et al.
No. 269P07.
Supreme Court of North Carolina.
June 11, 2007.
Tobias S. Hampson, Raleigh, for Mother.
Twyla George, Gastonia, for Mecklenburg County DSS.
Jeannie Brown, Pili Fleming, Charlotte, for Guardian ad Litem.
Prior report: ___ N.C.App. ___, 644 S.E.2d 580.
The following order has been entered on the motion filed on the 7th day of June 2007 by Respondent (Mother) for Temporary Stay:
"Motion Denied by order of the Court in conference this the 11th day of June 2007."